Case 1:19-cv-00552-LPS Document 15 Filed 08/29/19 Page 1 of 4 PageID #: 150




                         IN THE UNITED STATES DISTRJCT COURT
                            FOR THE DISTRJCT OF DELAWARE

 MALLINCKRODT HOSPITAL PRODUCTS                  )
 IP LIMITED, MALLINCKRODT HOSPITAL               )
 PRODUCTS INC., and NEW PHARMATOP                )
 L.P.,                                           )
                                                 )   C.A. No. 19-552 (LPS)
                       Plaintiffs,               )
                                                 )
        V.                                       )
                                                 )
 ALTANPHARMA LTD.,                               )
                                                 )
                       Defendant.                )


         CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

        This action for patent infringement has been brought by Plaintiffs, Mallinckrodt Hospital

 Products IP Limited ("Mallinckrodt IP"), Mallinckrodt Hospital Products Inc. ("Mallinckrodt

 Hospital"), and New Pharmatop L.P. ("Pharmatop" and, together with Mallinckrodt IP and

 Mallinckrodt Hospital, the "Mallinckrodt Parties"), for infringement of U.S . Patent Nos.

 9,610,265, 9,399,012, 9,987,238, and 6,992,21 8 (the "Plaintiffs Patents").    The Mallinckrodt

 Parties ' commencement of this litigation was based on its receipt of notice from Defendant Altan

 Pharma Ltd. ("Altan") that Altan had filed New Drug Application No. 209841 (the "Altan

 NDA") with the United States Food and Drug Administration (the "FDA") containing a

 certification pursuant to 21 U.S.C. § 355(b)(2)(A)(iv) listing Mallinckrodt' s OFIRMEV®

 (injectable acetaminophen) 10 mg/mL, 100 mL product as the Reference Listed Drug.

        The Mallinckrodt Parties and Altan have agreed to terms and conditions representing a

 negotiated settlement of this action and have set forth those terms and conditions in a Settlement

 Agreement and two (2) License Agreements, each dated as of August 26, 2019, by and among

 the applicable Mallinckrodt Parties and Altan (collectively, the " Settlement Documents").
Case 1:19-cv-00552-LPS Document 15 Filed 08/29/19 Page 2 of 4 PageID #: 151




       Now the parties, by their re~     ve undersigned attorneys, hereby stipulate as follows:

              ITIS this~               day of   A~JJt                  ,2019,
              ORDERED, ADJUDGED AND DECREED as follows:

    1. Terms used in this Consent Judgment and Order and not otherwise defined shall have the

       meanings ascribed thereto in the Settlement Documents.

   2. The Mallinckrodt Parties have charged Altan with infringement of the Plaintiffs Patents

       in connection with Altan' s submission of the Altan NDA directed to a generic

       acetaminophen injection product to the FDA, which Altan denies.

   3. The submission of the Altan NDA containing a certification pursuant to 21 U.S .C.

       § 355(b)(2)(A)(iv) to the FDA for the purpose of obtaining regulatory approval to engage

       in the commercial manufacture, use and/or sale of a variation of acetaminophen injection

       within the United States before the expiration of the Plaintiffs Patents was a technical act

       of infringement of the Plaintiffs Patents under 35 U.S.C. § 271 (e)(2)(A).

   4. Unless otherwise expressly permitted pursuant to the terms of the Settlement Documents

       or authorized under 35 U.S.C. § 27l(e)(l), Altan, its successors and permitted assigns,

       and any of its Affiliates or their respective officers, agents, servants and employees and

       those persons in active concert or participation with them with them with notice of this

       judgment by personal service or otherwise shall be and hereby are enjoined and

       restrained from infringing the Plaintiffs Patents by making, using selling, offering for

       sale, or importing any product that is the subject of the Altan NDA.

   5. Except as the Parties have heretofore expressly provided for in writing, by virtue of this

       Consent Judgment and Order, all claims and demands for relief prayed for by the

       Mallinckrodt Parties and Altan in this action are deemed to be satisfied.



                                                2
Case 1:19-cv-00552-LPS Document 15 Filed 08/29/19 Page 3 of 4 PageID #: 152




   6. Subject to the provisions of the Settlement Documents, in addition to remedies for

      contempt of this Consent Judgment and Order that the Mallinckrodt Parties or Altan, as

      the case may be, have in the event of breach or violation by the other party of the terms of

      this Consent Judgment and Order, the non-breaching party (including its successors and

      permitted assigns) is entitled to appropriate injunctive relief against the breaching party

      with respect to the breaching conduct solely upon a showing of a likelihood of success of

      establishing that such a breach occurred. The Mallinckrodt Parties and Altan agree that

      jurisdiction and venue for such an action, as specifically set forth in this paragraph, exists

      in this District Court, and waive any and all defenses based on personal jurisdiction,

      subject matter jurisdiction and venue.

   7. This Court retains jurisdiction to enforce or supervise performance under this Consent

      Judgment and Order and the Settlement Documents.

   8. Each party shall bear its own costs, disbursements and attorneys ' fees .

   9. The Mallinckrodt Parties and Altan each expressly waive any right to appeal or otherwise

      move for relief from this Consent Judgment and Order.

   10. The Clerk of the Court is directed to enter this Consent Judgment And Order.




                                                     Ho1 le Son~ ~mk               ~
                                                     Chief, United States District Court Judge




                                                3
Case 1:19-cv-00552-LPS Document 15 Filed 08/29/19 Page 4 of 4 PageID #: 153




 We hereby consent to the form and entry of this Consent Judgment and Order.

    MORRIS, NICHOLS, ARSHT & TuNNELL LLP            MORRIS JAMES LLP

    / s/ Jeremy }l. <Tigan                          / s/ 1(ennetfi £. (l)orsney

    Thomas C. Grimm (#1098)                         Kenneth L. Dorsney (#3 726)
    Jeremy A. Tigan (#5239)                         500 Delaware Avenue, Suite 1500
     1201 N. Market Street                          Wilmington, DE 19801
    P.O. Box 1347                                   (302) 888-6800
    Wilmington, DE 19899-1347                       kdorsney@morrisjames.com
    (302) 658-9200
    tgrimm@mnat.com                                 Attorneys for Defendant
    jtigan@mnat.com                                 A/tan Pharma Ltd.

    Attorneys for Plaintiffs

    OF COUNSEL:                                     OF COUNSEL:

    Daniel G. Brown                                 Stephen R. Auten
    LATHAM & WATKINS LLP                            Richard R. Ruzich
    885 Third Avenue                                TAFT STETTINIUS & HOLLISTER LLP
    New York, NY 10022                              111 East Wacker, Suite 2800
    (212) 906- 1200                                 Chicago, Illinois 60601
                                                    (312) 840-4313
    Marc N. Zubick
    LA THAM & WATKINS LLP                           Attorneys for Defendant
    330 North Wabash Avenue, Suite 2800             A/tan Pharma Ltd.
    Chicago, Illinois 60611
    (312) 876-7000

    Attorneys for Plaintiffs
    Mallinckrodt Hospital Products IP Limited
    and Mallinckrodt Hospital Products Inc.

    Brian T. Moriarty, Esq.
    Lawrence P. Cogswell, III, Ph.D.
    HAMILTON, BROOK, SMITH & REYNOLDS, P.C.
    Seaport West
    15 5 Seaport Boulevard
    Boston, MA 02210
    (617) 607-5900

    Attorneys for Plaintiff
    New Pharmatop L.P.



                                                4
